Citation Nr: 0209767	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
stone in the salivary duct, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 RO decision which denied an 
increase in a 10 percent rating for the veteran's service-
connected stone in the salivary duct.  

In April 2000, the veteran appeared at the RO and testified 
at a video conference hearing conducted from Washington, 
D.C., by the undersigned Acting Member of the Board who has 
been designated to make the final disposition of this 
proceeding for VA.

In April 2001, the Board remanded the case to the RO for 
additional development.  As noted in that remand, the veteran 
raised the issue of entitlement to compensation for damage to 
his vocal cords as the result of treatment for his service-
connected disability at a VA medical facility from March 28 
to April 4, 1973.  This issue was referred to the RO for 
further development.  As it has not been adjudicated by the 
RO, it is not before the Board for appellate consideration.  


FINDING OF FACT

The veteran's service-connected stone in the salivary duct is 
manifested by complaints of pain, burning, and swelling in 
the left salivary gland duct; clinical findings demonstrate 
the presence of a retained stone in the salivary duct with 
residuals of slight tenderness on palpation of the left 
submaxillary gland region.  There is no objective evidence 
that the symptoms of his disability impaired mastication, 
limited jaw movement, or caused displacement of the mandible.  


CONCLUSION OF LAW

The criteria for an assignment of a rating in excess of 10 
percent for the veteran's service-connected stone in the 
salivary duct have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7200, § 4.150 including Diagnostic 
Code 9904 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1962 to 
September 1964.  Service medical records show that in 1962 a 
calculus was removed from the salivary gland.  

In a May 1968 decision, the RO granted service connection and 
a noncompensable rating for history of removal of a salivary 
stone.  

VA records show that the veteran was hospitalized from March 
to April 1973 for excision of the left submaxillary gland.  A 
pathology report indicates that a specimen labeled "left 
submaxillary gland" contained salivary gland with some 
increased fibrosis and small foci of chronic inflammatory 
infiltrate; the ducts appeared slightly dilated.  The 
discharge diagnosis was sialadenitis and sialolithiasis.  He 
had an essentially benign postoperative course.  

In subsequent rating decisions, the RO assigned a 10 percent 
rating (in April 1973), noncompensable rating (in January 
1975), and a 10 percent rating (in May 1978), for the 
service-connected stone in the salivary duct.  VA X-rays in 
1978 revealed a stone in the floor of the mouth, probably in 
the left salivary gland duct.  

In a July 1996 decision, the RO denied an increase in a 10 
percent rating for the service-connected stone in the 
salivary duct.  The veteran appealed this decision, but he 
withdrew his appeal in a statement dated in May 1997.  

VA outpatient records show that in February 1997 the veteran 
complained of repeated episodes of pain and burning under the 
left mandible.  On examination, there was no palpable mass in 
the left submaxillary region.  It was noted that the veteran 
would consider revision of the left submaxillary gland and 
understood the substantial risk to the mandible for such 
surgery.  In November 1997, the veteran reported that he 
retained a stone and experienced recurring infections after 
left submaxillary gland excision.  An X-ray was scheduled to 
rule out a stone.  The veteran obtained the X-rays and 
evidently sent them to the examiner for his March 1998 VA 
examination.  

In a January 1998 statement, the veteran applied for an 
increased rating for his service-connected stone in the 
salivary duct.  

On a March 1998 VA examination, the veteran gave a history of 
long-term problems with his left maxillary gland, dating back 
to 1973.  He reported continuing problems since he had the 
left submaxillary gland removed in 1973, consisting of 
stinging, burning, and swelling.  He stated that he had 
partial relief of his symptoms with Ceflex.  It was noted 
that the veteran had an X-ray examination in the dental 
clinic at Asheville of the region where the salivary gland 
was removed, which presumably showed a stone in the salivary 
duct.  On examination, bi-manual palpation of the left 
submaxillary gland region revealed a small nub of what 
appeared to be gland that was retained.  It was slightly 
tender.  The examiner noted that his X-ray department was 
incapable of getting films that would show the stone.  He 
also noted that a film the veteran brought with him was not 
identified in any way but did definitely show a stone.  The 
examiner requested a re-examination at an appropriate VA 
facility.  The diagnoses were history of removal of the left 
salivary gland; and continuing problem with the region with 
intermittent swelling and X-ray examination, which showed 
what appeared to be a stone in the left salivary gland duct.  
A handwritten addendum to the typewritten report indicates 
that a stone in the left salivary gland duct was confirmed by 
a report from the Asheville VA Medical Center.  The VA 
Medical Center report indicates that a radiopaque lesion in 
the mandible on the left was consistent with a submaxillary 
gland stone.  

In an August 1998 decision, the RO denied an increase in a 10 
percent rating for the service-connected stone in the 
salivary duct.  

In June 1999, the RO informed the veteran that, because his 
salivary duct condition was service-connected, any disability 
shown to be secondary to that condition or to be caused by 
treatment of that condition would also be service-connected.  
The RO also stated that since his condition was already 
service-connected, 38 U.S.C.A. § 1151 does not apply.  The RO 
action was in response to the veteran's filing of a 38 
U.S.C.A. § 1151 claim in October 1998 in which he alleged 
"negligent" treatment by VA in a surgical procedure 
performed on March 29, 1973 to remove a stone in his left 
submaxillary gland.

In correspondence received by the RO in July 1999, the 
veteran expressed his disagreement with the RO's August 1998 
decision, asserting that his symptoms consisted of severe 
sore throats, raspy voice, laryngitis, cramping in the 
surgical area, indention in his jaw, stinging, burning and 
swelling in the affected area, a continuous need for clearing 
his throat, and coughing.  He maintained that these 
conditions were the result of his original service-connected 
disability and of his 1973 left submaxillary gland surgery to 
remove the stone.  He did not understand why VA was only 
considering his jaw and not the disabilities associated with 
the gland surgery.  

In statements received in November and December 1999, the 
veteran contended that the stone in his salivary gland, which 
the VA was supposed to have removed, was still present.  He 
claimed that the VA has failed to compensate him for 
disabilities incurred as the result of 1973 surgery, notably 
severe sore throats, raspy voice, laryngitis, cramping in the 
surgical area, indention in his jaw, stinging, burning and 
swelling, continuous need to clear his throat, and coughing.  

At an April 2000 video conference hearing, the veteran 
testified that, following surgery in 1973 to remove his 
salivary gland, a stone remained in his jaw and was causing 
increasing problems.  He described having to take 
antibiotics.  He said that he resisted having repeated 
surgery due to the risks involved such as paralysis of facial 
nerves.  He noted that he experienced persistent burning and 
stinging in the jaw area and a daily sensation of cramping 
which lasted anywhere from several seconds to a minute.  He 
also said that he had a raspy voice, wheezing, laryngitis, 
and constant sore throat, which he attributed to his surgical 
procedure.  He indicated that when he used his jaw for an 
extended period of time he did not really experience any 
increased pain or spasms, except in the case of smiling, 
laughing, yawning, or some similar type of action.  

VA outpatient records show that in August 2000 the veteran 
was seen in the ear, nose, and throat (ENT) clinic.  He had a 
history of allergic rhinitis and a retained left submaxillary 
stone.  It was noted that he was doing well but continued to 
have occasional pain in the left submaxillary region.  In 
February 2001, he was seen for a thyroid problem in the 
endocrine clinic, where it was noted that he did not have any 
hoarseness of voice.  In March 2001, he was followed up in 
the ENT clinic for a retained left submaxillary stone.  He 
reported that he continued to have occasional pain but would 
live with it.  An examination of the floor of the mouth was 
negative for a mass or tenderness.  

In an April 2001 statement, the veteran reiterated his 
contention that he was entitled to an increase in his 
service-connected disability due to negligent treatment by VA 
physicians, the fact that the stone was still present in his 
salivary duct, and other medical conditions caused by his 
condition (e.g., raspy voice, sore throat, limited jaw 
movement, displacement of the mandible, cramping in the 
surgical area, laryngitis, and swelling).  

In a July 2001 letter, the RO informed the veteran about The 
Veterans Claims Assistance Act of 2000 and the duties of VA 
under that law.  

In a statement received by the RO in August 2001, the veteran 
responded to the RO's request for information concerning his 
medical care, indicating that all his treatment records were 
at VA and that he had no private records to submit.  

An August 2001 VA outpatient record indicates that the 
veteran was seen in the ENT clinic.  It was noted that he 
still had a portion of his submaxillary gland with stone 
remaining.  There were minimal symptoms and no infection.  He 
was to continue on allergy medications.  

On an April 2002 VA examination, the veteran reported that he 
had symptoms which had been persistent since his 1973 
surgery, consisting of pain several times a week, lasting 
anywhere from a minute to an hour with a rather constant 
aching in the left floor of the mouth.  He stated that he 
used to feel that eating things, particularly things that 
were sour, caused it, but he stated presently that on further 
examination he did not feel that there was any particular 
cause for this.  He stated that eating did not particularly 
aggravate the pain and that the pain did not cause him to 
have any particular change in the way he ate, time he ate, 
etc.  Further, he did not feel that the pain limited or 
impaired his mastication, limited jaw movement, or caused a 
displacement of the mandible.  

It was noted that the veteran had been examined a number of 
times, both by X-ray and by physical examination, and that no 
one had ever been able to feel the stone in the left 
submaxillary salivary gland duct.  It was also noted, 
however, that X-rays taken starting about 1978 have showed 
retained stone in the duct of the left submaxillary gland 
which itself had been removed.  It was reported that 
examination at the VA on a number of occasions has continued 
to verify the presence of the stone in that duct.  The 
examiner noted that the veteran continued to complain of 
symptoms of a sharp burning, stinging pain in the bottom of 
the floor of the mouth.  The veteran also maintained that 
following the surgery in 1973, he developed a raspy voice 
with irritation of the back of the throat.  In that regard, 
the examiner stated that the veteran had a history of 
allergic rhinitis and sinusitis with postnasal drip and other 
residuals for which he was presently being treated.  

The examiner indicated that the veteran was treated with 
anti-allergy medications.  He stated that the veteran had 
been offered evaluation for removal of his retained stone but 
noted in the record a year or so previously that the veteran 
had elected not to have surgery.  The veteran stated at the 
present examination that he was told that he should "live 
with the stone as long as possible" due to the risk of 
surgery in that area to some of the neurologic or vascular 
structures in the neck.  

On examination, there were several teeth missing out of the 
left lower mandible.  There was slight tenderness to direct 
palpation along the floor of the mouth.  There was no obvious 
mass noted or obvious stone felt.  There was a questionable 
nub of tissue slightly in the anterior third of the floor of 
the mouth, which presumably was the duct.  A stone was not 
felt within that area.  The examination of the external neck 
showed no real swelling or mass.  There was no tenderness in 
that area either.  There was a very well-healed scar on the 
crease of the neck from just below the ear to almost within 
several inches of the chin on the lateral neck.  The 
diagnosis was retained ductal left submandibular stone with 
residuals.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in August 1998), Statement of the Case (in 
December 1999), Supplemental Statements of the Case (in April 
2002), and in a letter sent to the veteran (in July 2001), 
the RO has notified him of the evidence needed to 
substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in March 1998 and April 2002, 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, 
which was conducted in April 2000.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The present level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.

The veteran's service-connected stone in the salivary gland 
is currently rated as 10 percent disabling under the 
analogous provision of 38 C.F.R. § 4.114, Diagnostic Code 
7200, pertaining to injuries of the mouth.  Under that code, 
injuries of the mouth are rated as for disfigurement and 
impairment of function of mastication.  

Under 38 C.F.R. § 4.150, Diagnostic Code 9904, malunion of 
the mandible is assigned a 10 percent rating for moderate 
displacement and a 20 percent rating for severe displacement.  
In a note, the evaluation is dependent upon degree of motion 
and relative loss of masticatory function.  

The veteran claims that a rating in excess of 10 percent is 
warranted due to the symptoms of stinging, burning, and 
swelling associated with the retained stone in his salivary 
duct.  As noted in the introduction to this decision, his 
other claimed symptoms pertaining to the vocal cords, such as 
raspy voice and laryngitis, are referred to the RO for 
development.

There is current X-ray evidence confirming the presence of a 
retained stone in the left salivary gland duct.  VA 
outpatient records in 1997 indicate that the veteran 
complained of episodes of pain and burning under the left 
mandible.  At the March 1998 VA examination, he reported that 
these symptoms were partially relieved with medication.  
Objective findings on that examination consisted of slight 
tenderness on palpation of the left submaxillary gland 
region.  

VA outpatient records in 2000 and 2001 show continued 
complaints of occasional pain in the left submaxillary 
region.  The most recent VA examination in April 2002 
reflects complaints of a sharp burning, stinging pain in the 
bottom of the floor of the mouth.  Objective findings, 
however, consisted of slight tenderness to direct palpation 
along the floor of the mouth.  The veteran himself denied 
that his pain limited or impaired his mastication, limited 
his jaw movement, or caused a displacement of the mandible.  
It is noted that the veteran has also complained of cramping 
in the surgical area and indentation in his jaw, but there is 
no clinical evidence to show that such symptoms limited or 
impaired his mastication, limited his jaw movement, or caused 
a displacement of the mandible.

A review of the foregoing findings clearly shows that they 
are not reflective of the criteria for a 20 percent rating 
under Code 9904, which requires evidence of severe impairment 
of the mandible.  

The Board acknowledges the veteran's other complaints of a 
continuous need for clearing his throat and coughing.  In 
this regard, VA outpatient records in 2000 and 2001 show that 
he had a history of allergic rhinitis and took allergy 
medications.  Moreover, the VA examiner in April 2002 
disassociated these symptoms from the service-connected stone 
in the salivary duct, noting that the veteran had a history 
of allergic rhinitis and sinusitis with postnasal drip and 
residuals for which he currently received treatment.  

The Board appreciates that the veteran does have genuine 
impairment from his service-connected stone in the salivary 
gland.  The evidence as a whole, however, demonstrates that 
his condition produces no more than moderate impairment under 
the criteria of Code 9904, which supports no more than the 
current 10 percent rating for a mandibular disability.  As 
for evaluating the disability under other rating criteria, 
there is no other code in the VA's Schedule for Rating 
Disabilities that more closely describes the anatomical 
localization and symptomatology of the veteran's disability 
than does Code 9904.  38 C.F.R. § 4.20.  

The Board concludes that the preponderance of the evidence is 
against an increased rating for the stone in the salivary 
gland.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a service-connected stone in the 
salivary duct is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

